The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention the feature “wherein a density of the cells is between 75 to 150 cell/inch^2”. There is no literal support for the range 75 to 150 in the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, and 18-21, is/are rejected under 35 U.S.C. 103 as obvious over CN 1962061 (citations made herein to the machine translation) as evidenced by Gavelli WO 2007/026387 and Applicant’s admission in a response to a final rejection in parent application 14/846562.
Regarding claim 11, CN ‘061 teaches a method of manufacturing a photocatalytic filter (Summary, Paragraph 1). The filter is made by dispersing a titanium oxide precursor (Claim 1), which is coated on a support and dried (Claim 1). The coated filter may have a height of 10mm (Description). For example, CN ‘061 teaches that the product outline size may be 250mm x 130m x 10mm (Description), the 10mm dimension of the product, being the final and least dimension, would correspond to the claimed “height” under conventional dimension descriptions. The greater dimensions would correspond to the length and width of the top area of the filter.
As an evidentiary showing that the least dimension of CN ‘061 corresponds to the claimed height. Gavelli is relied upon as an evidentiary reference. Gravelli teaches a process of making a photocatalytic filter (Abstract) including dispersing a photocatalytic material in a solution (Page 56, l. 25; claims 22-23), which may deposited on the filter by spraying or dipping (Page 46, l. 9-13). Gravelli is analogous to the CN ‘061. Garvelli also teaches a cordierite filter (i.e. dichroite, page 8) that contains a plurality of cells (Fig. 12). The filter of Garvelli has the smallest dimension of the filter corresponding to the claimed “height”. Therefore, the least dimension of CN ‘061, “10mm”, corresponds to the claimed height.
In the alternative, the person having ordinary skill in the art would understand that the 10mm dimension, being of significantly smaller than the other two dimension corresponds to the claimed “height” because the product is intended to be used for air ventilation which is much more effectively achieved with the 10mm dimension being the claimed “height” because it would allow for better flow of air through the filter.
In a response to a non-final office action dated 9/22/2021 of this application. Applicant admitted that the range of cell width in CN ‘061 is 0.161mm to 1.8mm (see arguments for Claim 11). This cell width range is very close to the cell width range of instant claim 11. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 (I)).
Regarding claims 18-21, the catalyst may be supported on honeycomb ceramic (Title), which are known to have a check lattice pattern. And, upon use, the support would include some housing, which would be considered a bumper.
Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.
Applicant’s arguments over claim 8 are moot because the newly presented claim features in claim 8 is new matter.
Applicant argues that CN ‘061 does not teach the claimed cell width of claim 11. In a response to a non-final office action dated 9/22/2021 of this application. Applicant admitted that the range of cell width in CN ‘061 is 0.161mm to 1.8mm (see arguments for Claim 11). This cell width range is very close to the cell width range of instant claim 11. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 (I)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A FIORITO/Primary Examiner, Art Unit 1731